Case 7:19-cv-08403-VB Document 17-6 Filed 11/15/19 Page 1 of 2

EXHIBIT “F”
il a ee oat Jail

 

Crete emerge mentor mans ne oe ne uta 1 He Ser tena = ae wt
oe ~ a a8 aes HR ee 8 eta RRR SINR ARRON N ER eee RNs = wanna
a é i . ake

JO;NSeOIL B “a oagppufpiso BOA shes ‘yeSzuna ‘rt piaea ZL¥/68E-9S

~ mp hd EB mo = By ma'yn ene obs .

6SPr-SlZad KE ‘Ouojy UBS
Gos BYNS 40
SRUSAY OIPOd UES LLCK . HAGHO

uoKerodios; ssaursng jsomusn | SHL
oS | sannootd | O71 ssonueg juawabeuey we0q siesta | Pa
SiNHD 20 GNY SUYTIOG Zz8194 -

 

 

 

(oS [zozze'ests

 

 

. OZESPLEL # OGAAS s Wouted ASY (LNMODOV 40 LNSWSVLS

Bloezen SSO Siva
‘ON FitY'1OD

SAV 081 UBLa¥ GIOA MORHOD yy meaany waiaibuungyamer macuagerng suena paneen

GbLic LivO aLvd OTT SeaINeS Meebevey) 807 BOUNSNY "SAWN CAUNSN

i ‘ON 2 Be ~ lozsp Ho NeuuIoUIg
Ce ae e begt2r0000 to hess wm fe & me . L6Z XO" “O'dd

OPER DS. tp lay ae een 1, gt 2 + Auedutog aoueinsu] ogg uesueuiy jea19
foe Boe ag ns Oa jueby Sv. AEAUIOS ae, pes aut #2919

Steaks Nee aati ty sheteeec s

 

 
 
 
 
 

 

   
  

    

sehaslaobbtotae Sh Slat bits Oy 8 fie

Casq 7:19-cv-08403-VB_ Document 17-6 Filed 11/18/19 Page 2 of 2

 

iiaaisit lees

ee

 
